Citation Nr: 1317320	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-36 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as a "nervous disorder," and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for L5-S1 intervertebral disc space narrowing, mild lumbar spondylosis, claimed as low back disorder. 

3.  Entitlement to service connection for a left leg disorder, claimed as a bilateral leg disorder. 

4.  Entitlement to service connection for tinea cruris, to include a claim for service connection for a skin disorder due to exposure to herbicides. 

5.  Entitlement to service connection for bilateral hip disorder. 



6.  Entitlement to an initial compensable rating for residuals of status post right tibia and fibula fracture. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION


The Veteran had active military duty from September 1971 to September 1973; the Veteran thereafter had unverified reserve service for many years, since records dated as early as 1977 and as late as 1998 are associated with the claims files.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions dated in July 2006 and April 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. In July 2006, the RO granted service connection for status post right tibia and fibula fracture, claimed as bilateral leg condition and assigned a zero percent disability evaluation effective March 30, 2006.  Here, as the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized such claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from claim for increased rating for already service-connected disability).  

Also, in the July 2006 rating decision, service connection was denied for depression, low back, left leg, tinea cruris, and bilateral hip disorders and TDIU. The April 2008 rating decision denied service connection for PTSD.  The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Hence, the Board has recharacterized the claims for service connection for depression and for PTSD into a comprehensive claim for service connection for an acquired psychiatric disorder, consistent with Clemons.

In August 2010, the Board remanded these issues for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary prior to further appellate review of the claims on appeal.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Initially, the Board notes that in March 2012, the AMC issued the Veteran a Supplemental Statement of the Case (SSOC); however, it was mailed to an incorrect address.  Of interest, all prior communication had been mailed to the Veteran's correct current address of record.  The SSOC was received back at the AMC in April 2012, as indicated via an AMC date stamp.  In May 2012 correspondence, the Veteran stated that he was informed by a VA contact that the SSOC was sent to a wrong address and to reissue the SSOC to the correct address, which he provided.  This correspondence was forwarded from the AMC to the Board; however, the record does not reflect that the Veteran was issued another copy of the March 2012 SSOC to his correct address.  Thus, to date, the Veteran has not received a copy of the March 2012 SSOC, and an opportunity to respond to this readjudication of his claims.  On remand, and upon completion of the additional development requested below, the AOJ will issue a new SSOC that addresses all of the evidence added to the record since the Board's August 2010 remand unless the benefit(s) sought on appeal are granted in full. 

In addition to the above, the Board finds that the medical evidence currently of record is insufficient to make a decision on any of the claims on appeal and that the Veteran should be afforded additional VA examinations and opinions with respect to the claims on appeal.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

With regard to the claim for service connection for an acquired psychiatric disorder, the August 2010 remand noted that service records confirm the Veteran's tour of duty in Vietnam.  His medals include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal w/60 device.  The Veteran has submitted statements about his stressors in service.  In a December 2006 medical statement, Dr. RAC noted the Veteran's report of an emotional effect since service, manifested by crying spells, episodes of anger, nightmares, and flashbacks of episodes of wartime.  Dr. RAC opined that the Veteran's emotional condition has the signs and symptoms of PTSD.

In addition, a March 2006 VA psychiatry record reflects that the Veteran was diagnosed with major depressive episode, moderate, and alcohol abuse; a March 2006 VA Agent Orange registry note reflects that the Veteran reported mood changes since 2006.  In addition, he stated that since Vietnam he has been tense and with nervousness, but for the past years has been feeling depressed with weight loss and insomnia.  Adult illnesses listed in 2006 included depression.  

Pursuant to the Board's August 2010 remand instructions, the Veteran was afforded a VA PTSD examination in March 2011.  Per the Veteran, his PTSD stressors were related to being on guard duty at Long Binh in April 1972 when the bunkers were attacked by mortars and a friend at another bunker was hurt.  The VA examiner stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and that Axis I diagnosis revealed no mental disorder.  However, the VA examiner who conducted the March 2011 failed to discuss the Veteran's prior diagnosis of depression by other providers, and failed to provide any rationale for why a mental health disorder diagnosis was not warranted.  The VA examiner did not reconcile the conflicting medical evidence, or explain what findings in the examination or record led to the determination that no acquired psychiatric disorder was present at the examination.  The examiner did not address whether an acquired psychiatric disorder related to the Veteran's service was present at any time during the appeal period (i.e., prior to the 2011 VA examination but after the Veteran submitted the 2006 claim.  The March 2011 VA examination report does not provide the Board with a sufficient basis to make a fair and fully information evaluation of the Veteran's claim.  The Board has no discretion, and must remand the claim for additional development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Prior to scheduling a new VA psychiatric examination, the RO/AMC should undertake additional consideration, and if needed development, of the Veteran's reported stressor events, as appropriate and consistent with the amended PTSD regulations.   

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  75 Fed. Reg. 41 ,092 (July 15, 2010) (codified at 38 C.F.R. § 3.304(f)(3) (2012)).  See also VBA Training Letter No. 10-05 (July 16, 2010). 

With regard to the claim for service connection for a skin disorder, in the August 2010 remand the Board noted that a July 1973 service treatment record revealed that the Veteran sought medical evaluation for blisters on his body.  An impression of sweat gland abscess was noted.  Later in July 1973 the Veteran was seen with complaints of painful lesions in his groin area.  The impression was inguinal chancre.  In a December 2006 medical statement, the Veteran's private physician, Dr. RAC, reported that the Veteran has a chronic skin condition, manifested by scaly skin on his neck, legs, and inguinal and genital area.  She opined that the skin condition is chronic and can be neither cured nor controlled and was most probably related to the Veteran's exposure to the Agent Orange.  The private physician did not explain the rationale for the favorable opinion.

In February 2011, the Veteran was afforded a VA skin disease examination in which the Veteran was diagnosed with lichen simplex chronicus/prurigo nodularis.  The examiner stated that the Veteran would benefit from a skin biopsy for diagnosis; however, there is no evidence that such actions were undertaken.  Further, the VA examiner opined that the Veteran's lichen simplex chronicus/prurigo nodularis is not caused by or the result of active service and is not associated to exposure to herbicides.  However, no rationale was provided for this unfavorable opinion; the VA examiner did not reconcile his findings with that of Dr. RAC, as referenced in the prior remand.  Hence, the Board finds that this examination and opinion are inadequate and that a new VA skin disease examination is warranted, to include a skin biopsy, if still indicated.  If a skin biopsy is not indicated, the examiner should indicate why the biopsy recommended at the time of the February 2011 VA examination is no longer needed to arrive at a diagnosis and determine the etiology of the skin disorder.

With regard to the claims for service connection for L5-S1 intervertebral disc space narrowing, mild lumbar spondylosis, claimed as low back disorder, service connection for a left leg disorder, claimed as a bilateral leg disorder, and service connection for bilateral hip disorder, the Board finds that the claims file should be returned to the February 2011 VA examiner for a supplemental opinion, if available, or a new VA examination, if warranted. 

In a VA form 21-4142 that was translated into English, the Veteran stated that he had a "spectacular" fall in Vietnam on May 8, 1972, where he was put into the hospital in Saigon.  He lost consciousness.  The fall was in Long Binh, then treatment in Saigon.  He received a blow to the head, injury to the back, and a broken leg (right), break of the femur and tibia requiring surgery.  The Veteran's service treatment records confirm that the Veteran required a cast for fracture of the right tibia and fibula sustained when a pallet fell on the Veteran's leg.  

The Veteran reported that, soon after his September 1973 service discharge, he was taken to the VA hospital emergency room in 1974 with strong pains in the lower back.  He reported that he required medical evaluation in Ceiba, in 1975, for strong pains in the lower back, during reserve service.  VA medical records show that in July 2006, the Veteran underwent a laminectomy.  An April 2009 private neurologic evaluation report reflects that the Veteran was initially seen on October 25, 2008, with a chief complaint of low back pain after a fall while in the U.S. Army.  

In February 2011, the Veteran underwent a VA bones examination.  It was noted that the claims file was reviewed and that the Veteran did not complain of right hip pain.  The Veteran complained of low back pain with radicular symptoms into his left lower extremities.  The VA examiner opined that the military record are silent for low back pain, hip pain, or left leg pain (condition), but reflect that the Veteran began to complain of low back pain in 2005 to 2006.  The VA examiner did not address the likelihood that a claimed lumbar disorder, left leg disorder, or bilateral hip disorder are related to the injury in service in which the Veteran fractured his right tibia and fibula.  In this regard, the Veteran specifically contends that he sustained these injuries during the same fall in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Hence, a remand is warranted to return the claims file to the February 2011 VA examiner, if available, for a supplemental opinion.

With regard to the claim for an initial compensable rating for residuals of status post right tibia and fibula fracture, the Board notes that in conjunction with an April 2009 VA examination, X-rays were taken of the Veteran's right leg.  The Veteran's right side, tibial and fibula bone was noted to have a deformity and that there was malunion mid-leg.   X-rays revealed a healed right distal tibial and fibular fracture.  The diagnosis was status post right tibia and fibula fracture.  

A February 2011 VA bones examination report reflects that physical examination revealed that the Veteran's weight bearing joint was affected and that he had an antalgic gait.  He used a cane to assist with walking.  He was able to stand for 15 to 30 minutes, but was unable to walk more than a few yards.   The VA examiner referenced a February 2010 x-ray that revealed old posttraumatic deformities of the midshaft of the tibia and distal third of the fibular shaft.  Problems associated with the Veteran's service-connected disability were noted as "residuals."  The findings provided by the VA examiner were that the Veteran was still complaining of right middle leg pain (over the fracture area).  He denied right leg instability and denied right knee or ankle complaints.  The VA examiner referred to an April 2009 VA examination showing that the Veteran had full range of motion of the right knee and ankle.  However, current x-rays were not undertaken and no range of motion results in degrees of the right leg, knee, or ankle were provided at the time of the February 2011 VA examination.  

The Veteran must be scheduled for a new VA examination in order to fully and fairly evaluate his claim for an initial compensable rating.  Specifically, reliance on range of motion findings from an April 2009 VA examination does not reveal the current severity of the Veteran's service-connected disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

The Board also notes that Dr. RAC refers to the Veteran being treated at the Roosevelt Roads facility in 1974.  In this regard, the Board's own research reveals that there was a Navy Hospital at the Roosevelt Roads Naval Station located in Ceiba, Puerto Rico, at the time of the Veteran's period of service that has since closed.  It appears that it was closed in 2004 and relocated to the Naval Station in Mayport, Florida.  On remand, the AMC/RO should attempt to obtain records pertaining to medical treatment of the Veteran in 1974 from alternative custodians of record.  

In addition, pursuant to instructions in the August 2010 remand, the AMC issued a letter to the Veteran in August 2010 requesting that he provide authorization, via a VA form 4142, for VA to obtain private treatment records from Dr. RAC and Dr. J.H.C. Mayor.  However, no response was received from the Veteran.  The Board emphasizes that although the VA has a duty to assist the Veteran with the development of the evidence in connection with his claims, the duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As this case is being remanded for other development actions, the Board finds that the Veteran should be afforded an additional opportunity to provide information that could aid in his claims. The Board strongly encourages the Veteran to take full advantage of this opportunity.  

As a final matter, the Board also points out that, as any decision with respect to a claim for service connection or initial higher rating may affect the Veteran's claim for entitlement to a TDIU; therefore a claim for TDIU is inextricably intertwined with the service connection claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the Veteran's other claims on appeal must be addressed by the RO prior to the Board's consideration of a TDIU claim presently on appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a copy of the March 2012 SSOC at the address provided by the Veteran in his May 2012 correspondence.  

2.  Attempt to obtain the complete medical records of any evaluation or treatment the Veteran received in 1974 at the Naval Hospital located at the Roosevelt Roads Naval Station in Ceiba, Puerto Rico, from the appropriate custodian of the records.  Such search for records should include the National Personnel Records Center and contacting any successor facility and any records storage facility where records from the Naval Hospital would have been forwarded or retired when it closed, to include the Naval Station in Mayport, Florida.  If no such records are located, it should be so noted in the claims file, along with a description of the scope of the search.

3.  Request the Veteran to provide authorization, via a VA form 4142, for VA to obtain outstanding private treatment records from Dr. RAC and Dr. J.H.C. Mayor.  

In addition, the Veteran should be requested to identify VA and non-VA medical providers who have treated him since he was discharged from service to the present for his right leg, low back, left lower extremities, bilateral hips, and acquired psychiatric conditions.  

After securing the necessary authorizations for release of this information, the RO should seek to obtain a copy of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder. 

4.  Obtain all outstanding VA medical records from the San Juan VA Medical Center dated from February 2012 to the present.  

In addition, X-ray reports of the hip and right leg taken in conjunction with the March 2006 Agent Orange examination should be associated with the claims file, as discussed above.

More complete records of the Veteran's 2006 VA laminectomy should be obtained, include records which show the history leading up to that laminectomy, to include the 2006 admission history and physical and VA outpatient treatment records showing evaluation of the Veteran's back prior to the 2006 laminectomy.

5.  After completing of the above, arrange for the Veteran to undergo a new VA psychiatric examination, by a psychiatrist (M.D.) who has not previously examined the Veteran, to include on a fee basis, to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include depression or PTSD.

The psychiatric examiner should take a complete history from the Veteran and review the entire claims file, to include the Veteran's service treatment records from 1971 to 1973 and reserve service records dated through 1998.  The examiner should respond to the following:
(1) identify all diagnosed acquired psychiatric disorders that have been present during the course of the appeal (i.e. depression); (2) for diagnoses other than PTSD, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to the Veteran's periods of active duty; (3) if PTSD is diagnosed, state whether any of the Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's service, specifically, whether the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity. 

The examiner should reconcile his or her findings with VA medical records showing that some providers assigned a diagnosis of depression and the March 2011 report of the VA psychiatrist who determined that the Veteran did not meet the DSM-IV diagnostic criteria for a diagnosis of PTSD and that no mental health disorder was present.  

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any diagnosed skin disorder, by a qualified examiner who has not previously examined the Veteran, to include on a fee basis, if necessary.

The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, to include a skin biopsy (as indicated in the February 2011 VA examination report, or with discussion as to why such biopsy is no longer indicated), with all results made available to the examiner prior to the completion of the report.

The examiner should clearly identify the Veteran's skin  disorders, if any, and with respect to each diagnosed disability, the examiner should opine whether the disability is at least as likely as not (i.e., there is a 50 percent or greater probability) the result of injury or disease incurred during the Veteran's military service, to include exposure to herbicides in service.

In providing the opinion, the examiner is requested to comment on Dr. RAC's December 2006 medical statement that the Veteran has a chronic skin condition, manifested by scaly skin on his neck, legs, and inguinal and genital area and her opinion that the skin condition is chronic and can be neither cured nor controlled and was most probably related to the Veteran's exposure to the Agent Orange.  In addition, the examiner should comment on the February 2011 VA examiner's findings and opinion.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  After all development requested in paragraphs 1-4 has been completed, request the examiner who prepared the February 2011 VA bones examination report to provide a supplemental opinion.  If that examiner is unavailable, schedule the Veteran for an examination with another medical doctor.   

The VA examiner should address the Veteran's statements regarding continuity of symptomatology and incurrence of an in-service fall which the Veteran contends was the onset of his low back disorder, left leg disorder and bilateral hip disorder, as discussed above.  providing an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disorder, left leg disorder and/or bilateral hip disorder, is related to the Veteran's service or whether any arthritis of the lumbar spine, left leg or bilateral hips developed within one year of the Veteran's discharge from service.  

If the prior examiner is unavailable, or is unable to render the requested supplemental opinion without examining the Veteran, schedule the Veteran for an appropriate VA examination, by a medical doctor, to obtain answers to the question posed above. 

The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented in-service, post-service employment, reserve service records, VA records, and other relevant post-service medical history, and the Veteran's lay assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

8.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected residuals of status post right tibia and fibula fracture , by a qualified examiner who has not previously examined the Veteran, to include on a fee basis, if necessary.  

The examiner must review the claims file and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, to include X-rays, with all results made available to the examiner prior to the completion of the report.

All manifestations of the Veteran's residuals of status post right tibia and fibula fracture disability shall be described in detail.  The VA examiner must conduct all necessary testing of the right extremity, including range of motion studies (measured in degrees).  The examiner should describe the Veteran's subjective complaints and reports of functional loss and state objective findings related to pain and functional loss.

The examiner is requested to indicate whether there is a nonunion or malunion of the tibia and fibula, the degree of impairment, and whether the Veteran's service connected disability produces "slight," "moderate," or "marked" knee or ankle disability.  The examiner should also determine whether there is any shortening of the right leg due to the service connected disability, and if so, specify the amount of shortening present. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

9.  Thereafter, review the claims file and ensure that all of the foregoing development actions have been completed in full.  If any requested medical report does not include adequate responses to the specific opinions requested, to include a rationale for the opinions expressed, as well as findings specific to the applicable rating criteria for the Veteran's service-connected status post right tibia and fibula fracture disability on appeal, the report(s) must be returned to the examiner(s) for corrective action.  See also Stegall v. West, 11 Vet. App. 268 (1998). 

10.  Then, readjudicate each of the claims on appeal.  If any decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.   The RO/AMC should ensure that the SSOC is sent to the Veteran's current address as provided in the Veteran's May 2012 correspondence.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


